Citation Nr: 1527772	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes.

2.  Entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes.

3.  Entitlement to service connection for sleep apnea, for a substitute claimant, and for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to June 1973, and from April 1975 to July 1993.  The Veteran died in August 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; a May 2011 rating decision of the VA RO in Montgomery, Alabama; and a June 2013 rating decision of the VA RO and Pension Management Center in St. Paul, Minnesota.  This case is currently under the jurisdiction of the RO and Pension Management Center in St. Paul, Minnesota.

The March 2010 rating decision denied reopening of the claim for entitlement to service connection for a heart condition.  The Veteran submitted new and material evidence within the one-year appeal period following the March 2010 rating decision.  The May 2011 rating decision readjudicated that issue, and adjudicated the issue of entitlement to service connection for sleep apnea.  In February 2012, the Veteran, through his representative, requested the RO to "take action" on the issue of service connection for a heart condition and service connection for sleep apnea.  The February 2012 statement constitutes a timely notice of disagreement as to those issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  At the time of the Veteran's death in August 2012, the RO had not yet issued a statement of the case as to those issues.  Accordingly, the appeal for those benefits was pending at the time of the Veteran's death in August 2012.

In August 2012, the appellant submitted a request to be substituted as the claimant for the purposes of processing the claims to completion.  In a November 2012 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issues on appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).  The appellant's application for substitution as claimant also served as an application for accrued benefits.

The Board observes that the RO interpreted the February 2012 statement from the Veteran as a claim to reopen the claim for entitlement to service connection for sleep apnea.  However, a review of the record reveals that the Veteran filed an original claim for service connection for sleep apnea in January 2010.  The issue was not adjudicated until the May 2011 rating decision.  As noted above, the February 2012 statement constitutes a timely notice of disagreement as to the May 2011 rating decision's denial of service connection for sleep apnea.  As such, the Veteran timely appealed the issue, and the appeal remained pending at the time of his death in August 2012.  Therefore, the Board has characterized the issue on appeal as an original claim for service connection for sleep apnea rather than one of reopening.

In addition to denying service connection for sleep apnea, service connection for a heart condition, and service connection for the cause of the Veteran's death, the June 2013 rating decision also denied six other issues.  Namely, it denied an increased rating for a right arm scar; service connection for gastroesophageal reflux disease; service connection for lower extremity pain with limited range of motion; service connection for upper extremity pain with limited range of motion; service connection for dermatitis of the left upper extremity; and reopening of the claim for entitlement to service connection for a low back condition.  In July 2013, the appellant submitted a timely notice of disagreement as to all issues decided in the June 2013 rating decision.  In January 2014, the RO and Pension Management Center issued a statement of the case as to all issues appealed by the appellant's July 2013 notice of disagreement.  However, in her January 2014 substantive appeal, the appellant indicated that she wished only to appeal the issues relating to sleep apnea and ischemic cardiomyopathy.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014.  Thus, the appellant's January 2014 substantive appeal is an appeal only as to the issues of service connection for sleep apnea, service connection for a heart condition, and service connection for the cause of the Veteran's death.  See 38 C.F.R. § 20.202.  Accordingly, the appellant did not submit a timely substantive appeal as to the six other issues decided  in the June 2013 rating decision, and those other issues are not before the Board at this time.  See  38 C.F.R. § 20.200.

The issues of entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes; entitlement to service connection for sleep apnea, for a substitute claimant, and for accrued benefits purposes; and entitlement to service connection for the cause of the Veteran's death, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2004 rating decision denied entitlement to service connection for coronary heart disease; the Veteran did not file a timely notice of disagreement as to the issue; and new and material evidence was not submitted as to the issue within the one-year appeal period.

2.  Evidence received since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the  claim of entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes.  Given the favorable nature of this action, which is not prejudicial to the appellant, the Board need not address VA's duty to notify and assist in the context of that matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim for further review.

The Board notes that the RO reopened the claim for entitlement to service connection for a heart condition in the January 2014 statement of the case.  The question of whether new and material evidence has been received to reopen a previously denied claim goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Therefore, despite the RO's finding in the January 2014 statement of the case, the Board must also addressed the issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The RO denied service connection for coronary heart disease in the January 2004 rating decision because it found no evidence showing coronary heart disease or any other heart condition that began during the Veteran's military service or was caused by some event or experience in service.  The RO noted in the rating decision that VA treatment records did not show a diagnosis for any type of heart disease.  The Veteran was notified of the decision in a letter dated January 16, 2004.  The Veteran did not file a timely notice of disagreement as to the rating decision, and new and material evidence was not received within the one-year appeal period following the date of the letter notifying the Veteran of the denial.  Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the final January 2004 rating decision consisted of service medical records for the Veteran's period of active service from April 1975 to July 1993; a VA Form 21-4138, Statement in Support of Claim, received in August 2003; Statements from the Veteran, received in August 2003; a VA Form 21-4138, received in September 2003; a duty to assist letter dated in September 2003; VA treatment records dated from August 2003 through December 2003; and a response from the Service Department indicating that no additional service medical records were on file for the Veteran's period of active service from September 1971 to June 1973.

Evidence associated with the record since the final January 2004 rating decision includes statements from the Veteran and the appellant; VA treatment records; and a VA Form 21-0960A-1, Ischemic Heart Disease Disability Benefits Questionnaire, signed by the Veteran's VA treatment provider and dated in September 2011.  The Board notes that additional service personnel records and service treatment records have also been added to the file since the final January 2004 rating decision. However, these records are not relevant to the Veteran's heart condition claim.  See 38 C.F.R. § 3.156(c) (2014).

The Board finds that the VA treatment records and the VA Form 21-0960A-1 constitute new and material evidence because they show a current diagnosis of and treatment for a heart condition.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material because it shows that the Veteran had a current heart condition.  Therefore, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a heart condition.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence has been received, and that the claim for entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes, is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes, is reopened, and to that extent the appeal is granted.


REMAND

The appellant contends that the Veteran had sleep apnea and a heart condition that were causally related to the Veteran's active service.  The record reflects that, prior to his death, the Veteran put forth three theories as to how his sleep apnea and heart condition are related to his active service.  First, he argued that in-service high blood pressure readings were early indicators of heart disease.  Second, he argued that his in-service EKG readings were abnormal and showed the first signs of ischemia.  Finally, he argued that high red blood cell count readings shown in in-service blood test results were an early sign of a heart condition and sleep apnea.  See statements submitted by the Veteran in February 2012.  In support of these contentions, the Veteran submitted medical literature from the Mayo Clinic, which notes that a high red blood cell count may occur as a result of, among other things, heart failure, other types of heart disease, lung failure, and low oxygen levels due to poor heart or lung functioning.  The Veteran also submitted other medical literature, which states that sleep apnea can cause drops in blood oxygen levels.  On appeal, the appellant has put forth similar arguments.  The appellant has also argued that the Veteran's sleep apnea caused low blood oxygen levels, which caused the Veteran's heart condition.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014.

A review of the service treatment records reveals that the Veteran did in fact have elevated red blood cell counts on some blood tests.  For example, a blood test conducted in August 1983 revealed an MCV of 97 µm3 where the normal range of values was listed as 87 ± 7 µm3, and a MCH of 32.9 pg where the normal range of values was listed as 29 ± 2 pg.  Similarly, a blood test conducted in September 1985 revealed an MCV of 100.8 fL where the normal range of values was listed as 87 ± 7 fL, and a MCH of 34.6 pg where the normal range of values was listed as 29 ± 2 pg.

In December 2013, a VA examiner reviewed the Veteran's record to determine whether there is a causal link between the Veteran's in-service high blood pressure readings and heart symptoms and the heart condition at issue on appeal.  The examiner found that that the Veteran's in-service EKGs were normal.  She specifically noted that a September 1981 EKG that was interpreted as showing poor R wave progression in leads V1 through V3 with questionable anterior MI had been over-read by the physician.  The examiner found no in-service history of ongoing elevated blood pressures.  The examiner concluded that the Veteran did not have a diagnosis for hypertension or any kind of heart condition while in service.  The examiner further concluded that the Veteran developed significant heart disease after service due to risk factors of tobacco abuse, alcohol abuse, hypertension, and hyperlipidemia.

Thus, although the December 2013 VA examiner addressed the in-service EKGs and the in-service elevated blood pressure readings, she did not address the in-service elevated red blood cell count readings.  Prior to his death, the Veteran submitted medical literature showing that increased red blood cell counts may be a sign of heart disease.  Accordingly, the VA examiner did not fully address the Veteran's contentions or the evidence of record suggesting that the Veteran's heart condition may have had its onset during his active service, or may otherwise be etiologically related to his active service.  Therefore, the December 2013 VA examiner's opinion is inadequate for decision-making purposes, and the case must be remanded so that an adequate VA addendum opinion may be obtained as to the likely etiology of the Veteran's heart condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the claim for entitlement to service connection for sleep apnea, for a substitute claimant, and for accrued benefits purposes, no VA opinion has been provided on the matter.  VA will provide a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was diagnosed with sleep apnea in a February 2004 sleep study.  In addition, the service treatment records show that the Veteran had elevated red blood cell count readings during his active service.  As noted above, prior to his death, the Veteran submitted medical literature stating that sleep apnea can cause drops in blood oxygen levels, and that drops in blood oxygen levels can cause increases in red blood cell counts.  On appeal, the appellant has also contended that the Veteran's sleep apnea caused his heart condition.  However, whether the in-service elevated red blood count readings were a sign of sleep apnea and whether the Veteran's sleep apnea caused his heart condition are complex medical issues that neither the Veteran nor the appellant have been shown to be qualified to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, there is insufficient competent medical evidence to make a decision on the claim.  The Board therefore finds that the low threshold set forth in McLendon for providing a VA opinion has been met, and the appellant must be provided a VA opinion on the matter.

As to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the Veteran's death certificate lists end stage heart disease as the immediate cause of death.  The death certificate does not list any underlying causes or contributory causes of death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  As discussed above, the Board herein remands the issue of entitlement to service connection for a heart condition, for a substitute claimant, and for accrued benefits purposes.  Whether the cause of the Veteran's death is service-connected turns on the disposition of that issue.  Thus, the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Adjudication of the issue must therefore be deferred.


Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the December 2013 VA examiner or, if that examiner is not available, to an equally qualified examiner for an addendum to the December 2013 VA opinion.  After a complete review of the record, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's heart condition had its onset during his active service, or was caused by or otherwise etiologically related to his active service, to include as manifested by elevated red blood cell count?

The examiner must confirm that the record was reviewed.  A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the red blood cell count readings contained in the service treatment record.

2.  Forward the record and a copy of this Remand to a VA examiner for a VA opinion as to the likely etiology of the Veteran's sleep apnea.  After a complete review of the record, the examiner should respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during his active service, or was caused by or otherwise etiologically related to his active service, to include as manifested by elevated red blood cell count?

b)  If the Veteran's sleep apnea is clinically deemed to have been etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's heart condition was proximately due to or the result of the Veteran's sleep apnea?

c)  If it is not at least as likely as not that the Veteran's heart condition was proximately due to or the result of the Veteran's sleep apnea, is it at least as likely as not (50 percent probability or greater) that the Veteran's heart condition was aggravated by the Veteran's sleep apnea?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must confirm that the record was reviewed.  A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the red blood cell count readings contained in the service treatment record.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and adjudicate the reopened claim for service connection for heart disability, de novo, and readjudicate the issues of entitlement to service connection for sleep apnea and entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


